Citation Nr: 1424963	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1957 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

In a May 2011 decision, the Board reopened and remanded the claims for additional development and adjudicative action.  

In a July 2012 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the July 2012 Board decision as to the issue of service connection for bilateral hearing loss, and remanded the matter for further development and adjudication.  The Court affirmed the portion of the July 2012 Board decision which denied the issue of service connection for tinnitus.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2009 substantive appeal, the Veteran asserted that his hearing loss was related to service and that he should be granted service connection for hearing loss.


In a September 2006 interoffice memorandum, the RO determined that the Veteran's service treatment records were unavailable for review, all procedures to obtain such records had been correctly followed, all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.  

The Board notes that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  On the July 2006 NA Form 13055, the Veteran asserted that during basic training in boot camp, a grenade went off close to his ears.  During a July 2011 VA examination, the Veteran reported that his military noise exposure was from various weapons, mostly a rifle, and was involved in training exercises.  Lay statements from the Veteran's siblings dated February 2014 reflect that the Veteran reported that he was exposed to loud noise when a grenade exploded near him during service.  The Veteran's siblings also reported that they witnessed the Veteran having difficulty hearing after service separation.  Due to the absence of the Veteran's service treatment and personnel records associated with the claims file and the Veteran's degree of competency to report noise exposure, the Board finds the Veteran was exposed to acoustic trauma while in service.

The evidence also reveals that the Veteran has currently diagnosed bilateral hearing loss for VA purposes during the appeal period.  See November 2009 VA and July 2011 VA examination reports.

In November 2009, the Veteran underwent a VA audiological examination in order to assist in determining whether currently diagnosed bilateral hearing loss was related to service.  Following testing, the November 2009 examiner diagnosed bilateral moderate to severe mixed hearing loss.  In April 2010, the examiner issued an addendum to the opinion, indicating that she had reviewed the claims file.  The examiner then opined that "after review of service medical records, personal interview, and audiometric testing, an opinion regarding service connection for hearing loss would be based on speculation due to lack of [service] entrance or exit exams."  

Pursuant to a May 2011 Board remand, the Veteran was afforded another VA examination in July 2011.  The examiner noted the Veteran's history of "bilateral chronic ear disease," and his history of right tympanoplasty in April 2010.  The examiner further noted the results of a contemporaneous audiometric study conducted in July 2011.  With regard to noise exposure the examiner provided 
the following explanation:

		"When I questioned the veteran regarding military
		noise exposure, he had a difficult time providing
      specific information.  He said that his military noise 
exposure was from various weapons, mostly a rifle, 
      and was involved in training exercises, of course, not 
in active combat since he served between the Korean conflict [and] the Vietnam conflict.  The veteran provided a long history of nonmilitary noise exposure.  He said that he did perform construction work for five years, said that he was [a] cook for 20 years, worked in 
      a factory for five years and worked in a rubber factory
      for 14 years."

The July 2011 examiner performed an otoscopic examination and diagnosed the Veteran with bilateral moderate to severe mixed hearing loss and chronic otitis media.  The examiner then provided the following opinion:

"As I reviewed the claims folder, I was unable to find any evidence of either hearing loss or chronic ear disease incurred while on active duty.  In my opinion, the most likely etiology of the veteran's current hearing loss would be related to a combination of genetic and environmental factors that have occurred [sic] to military service.  The veteran has had significant nonmilitary noise exposure, but also has a long history of chronic ear disease which is also a 
      significant etiological factor in his moderate to severe 
      mixed hearing loss.  Although, the last audiometric test 
      showed it an invalid study, he did have a previous 
audiometric evaluation done in 2009 that did confirm a 
moderate to severe mixed hearing loss at that time.

      After careful assessment, I can find no indication 
      whatsoever that the veteran's current hearing loss 
      and/or chronic ear disease might be related to his 
      two year period of active duty service incurred well 
over 50 years ago.  It is, therefore, my opinion that
it is less likely than not that the veteran's current 
hearing loss and/or chronic ear disease might be 
related to military service.  It is also my opinion 
that it is less likely than not that the veteran's current-hearing loss might be related to military noise exposure.  Since the veteran does not complain of tinnitus, there will be no need to provide an opinion regarding tinnitus.  Again, I emphasize that the veteran did not provide a history of hearing loss, tinnitus or chronic ear disease having been incurred while on active duty, and I would, therefore, be unable to support a nexus between hearing loss and military service, including military noise exposure."

In accordance with the Court's July 2013 Memorandum Decision, the Board finds that a remand is warranted as the July 2011 VA medical opinion is of no probative value as it is based on an inaccurate factual basis.  In this regard, the examiner improperly based his opinion in large measure upon the fact that hearing loss was not documented in service.  The Veteran need not produce evidence of abnormal hearing in service if there is evidence that noise exposure during service caused the current disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that an absence of an in-service hearing disability does not preclude service connection where the appellant establishes that the current disability is causally related to service).  The VA examiner failed to consider the Veteran's description of his symptomatology in service and thereafter and simply relied on the lack of contemporaneous medical evidence as the basis for his opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Further, although the Board had previously found that the Veteran was exposed to acoustic trauma in service, the July 2011 VA examiner's rationale contradicted this finding by implicitly questioning the Veteran's account of acoustic trauma in service (e.g., "When I questioned the veteran regarding military noise exposure, he had difficult time providing specific information.")  See July 2011 VA examination report.  Moreover, the examiner's explanation that there was no indication that the Veteran had hearing loss in service violates Hensley v. Brown, 5 Vet. App. 155, 157 (1993), by relying heavily on the absence of in-service hearing loss (as opposed to in-service noise exposure) to support his conclusion.  Because the Board had previously found that the Veteran had suffered from an injury (acoustic trauma) in service, the factual premise of the examiner's opinion is flawed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the medical examination contradicted the Board's finding, a remand is warranted for another medical opinion. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should afford the Veteran the appropriate VA examination, by a different examiner than the examiner who conducted the July 2011 VA examination if possible, obtain a medical opinion to assist in determining whether there is a causal nexus between the Veteran's service and his bilateral hearing loss disorder.  The claims file must be made available to the examiner for review, and the medical opinion should reflect that such review has been accomplished.  


The examiner should obtain a complete history of the Veteran's hearing loss and should also review and consider lay statements dated February 2014 from the Veteran's siblings, which discuss the Veteran's hearing loss symptoms after service separation. 

Then, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to service.  The examiner must assume for the purposes of this opinion that in-service acoustic trauma did in fact occur during the Veteran's service, as he so describes.  A rationale for any opinion reached must be provided.  

2.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



